871 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Daniel Franklin WADE, Petitioner-Appellant,v.Dewey SOWDERS;  Attorney General of Kentucky, Respondents-Appellees.
No. 88-6157.
United States Court of Appeals, Sixth Circuit.
April 19, 1989.

1
Before KEITH and KENNEDY, Circuit Judges, and RICHARD B. McQUADE, Jr., District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Daniel Wade, a Kentucky state prisoner, appeals pro se from the denial of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  Wade was convicted of first degree robbery following a jury trial, and was sentenced to twenty years.  The conviction was upheld on appeal.   Wade v. Commonwealth, 724 S.W.2d 207 (Ky.1986).  In this appeal, he is arguing that there was insufficient evidence to support his conviction.


4
Upon consideration, we conclude that, viewing the evidence in a light most favorable to the prosecution, rational minds could have found proof of guilt beyond a reasonable doubt.   See Jackson v. Virginia, 443 U.S. 307, 319 (1979).  Under Kentucky law, it need not be shown that a successful theft occurred in order to sustain a robbery conviction.   See Lamb v. Commonwealth, 599 S.W.2d 462, 463 (Ky.App.1979).  Moreover, a conviction may be based only on uncorroborated accomplice testimony.   See Takacs v. Engle, 768 F.2d 122, 127 (6th Cir.1985).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard B. McQuade, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation